*108OPINION.
Lansdon:
The petitioners contend that the appraisal made by persons duly appointed by the courts having jurisdiction of such matters under the laws of California truly reflects the value of the estate of the decedent, and that the Commissioner erroneously increased such value when he adopted the option entered into one year and seven months after the death of the decedent as the basis of his revaluation. At the hearing counsel for the Commissioner insisted that the Commissioner had the right to use the option as evidence of value.
The Commissioner is entitled to use any proper evidence in determining the value of estates for inheritance tax purposes. We are of the opinion, however, that the consideration fixed in an option entered into on September 30, 1924, is not conclusively determinative of the value of the lands involved, either at the date of the option or at February 20, 1923, which was the date of the death of the decedent. The option has never been exercised, and, in our opinion, can not be accepted as a measure of the value of the property involved.
The petitioners introduced two witnesses, both of whom were beneficiaries under the will of the decedent. Each testified that he was familiar with the value of the property and that at the date of the death of the decedent it could not have been sold for the appraised valuation.

Judgment -will be entered on %0 days' notice, under Rule 50.